SUMMARY ORDER
Plaintiff-Appellant, Karen Desaulniers appeals from a judgment of the District Court for the Southern District of New York (Cedarbaum, J.), granting appellee’s motion to dismiss appellant’s complaint on the ground that the matter was barred by the three-year statute of limitations.
For the reasons stated in the district court’s cogent memorandum order, see Desaulniers v. Metro. Transp. Auth., No. 02 Civ. 3308, 2002 WL 1968381, 2002 U.S. Dist. LEXIS 15834 (S.D.N.Y. Aug.26, 2002), the judgment of the district court is AFFIRMED.